Citation Nr: 1633863	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  09-17 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

[The issues of entitlement to service connection for a disorder of the left shoulder, to include degenerative arthritis, as well as entitlement to an evaluation in excess of 50 percent for a right hip disability, status post total right hip replacement, will be addressed in a separate decision.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran, P.M, R.B.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Veteran's VA claims file has since been transferred to the RO in Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law Judges in November 2010 and May 2016.  A copy of each Board hearing transcript has been associated with the record.  In a brief submitted in June 2016, the Veteran's representative acknowledged the fact that the Veteran had presented sworn testimony concerning TDIU before two different VLJs, and acknowledged the fact that this created the need for a panel decision to address the TDIU claim.  However, the Veteran specifically waived any desire to participate in a third hearing, requesting that the additional VLJ simply review both hearing transcripts.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The issue of entitlement to TDIU was remanded by the Board in January 2011 for to evaluate the current symptomatology for the Veteran's right hip disability (which was the only service-connected disability at that time).  Per the record, a VA examination report was authored on July 25, 2011.  However, that document has not been associated with the file.

Additionally, in a separate decision that is being issued in conjunction with this decision, the Board granted service connection for a left shoulder disability, and remanded the a claim for an evaluation in excess of 50 percent for a right hip disability to ascertain the Veteran's current level of severity.  

The Veteran's claim for entitlement to TDIU is inextricably-intertwined with the issues addressed in the separate Board decision, and this issue is remanded for re-adjudication (following the adjudication of his increased rating claim and the assignment of an initial evaluation for his left shoulder disability).  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Locate the VA examination report, authored July 25, 2011, and associate that document with the Veteran's VA claims file.  If such is not available, it should be so indicated.  

2.  Then, assign an initial disability evaluation for the Veteran's now-service-connected left shoulder disability, and adjudicate the issue of entitlement to an evaluation in excess of 50 percent for a right hip disability once an additional VA examination has been completed (each addressed in a separate Board decision issued in conjunction with this decision). 

3.  Once complete, re-adjudicate the issue of TDIU on appeal.  If this claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


		       _____________________________
            DAVID L. WIGHT		MATTHEW W. BLACKWELDER                  Veterans Law Judge,                                  	Veterans Law Judge,
      Board of Veterans' Appeals                            	     Board of Veterans' Appeals


	                         __________________________________________
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

